EXHIBIT INDEX Exhibit No. 23Consent of Independent Registered Public Accounting Firm. 16 EXHIBIT 23 Consent of Independent Registered Public Accounting Firm National Penn Bancshares, Inc. Participants and Administrative Committee National Penn Bancshares, Inc. Capital Accumulation Plan: We consent to the incorporation by reference in the registration statement (No. 333-158890) on Form S-8 of National Penn Bancshares, Inc. and subsidiaries (the “Company”) of our report dated June 28, 2012 with respect to the statements of net assets available for benefits of the National Penn Bancshares, Inc. Capital Accumulation Plan as of December 31, 2011 and 2010, the related statement of changes in net assets available for benefits for the year ended December 31, 2011, and the supplemental Schedule H, line 4i – Schedule of Assets (held at end of year) as of December 31, 2011 which report appears in the December 31, 2011 annual report on Form 11-K of the National Penn Bancshares, Inc. Capital Accumulation Plan. /s/ KPMG LLP Philadelphia, PA June 28, 2012 17
